Citation Nr: 1628529	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-27 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or anxiety disorder.  

4.  Entitlement to a compensable initial rating for bilateral hearing loss.  

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound (GSW) to the right foot with peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May to August 1983 and from January 2004 to March 2005.  He also had unverified periods of active duty for training and inactive duty training in the Army National Guard.  

In June 2012, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing is of record.  In February 2014, the Board remanded the issues for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  An unappealed September 2007 rating decision denied service connection for a low back disorder on the basis that the service treatment records did not reflect diagnosis or treatment of a low back disorder, but did reflect that a low back injury was sustained in May 2005, after separation from active duty service, as the result of a motor vehicle accident.  

2.  The evidence received since the September 2007 rating decision does not support the application to reopen service connection for a low back disorder.  

3.  Competent evidence of a current diagnosis of sleep apnea has not been presented.  

4.  Competent evidence of record indicates that the Veteran has an anxiety disorder which has been continuous since service separation.  

5.  During the period on appeal, bilateral hearing loss has been manifested by no worse than Level II hearing acuity in each ear.  

6.  During the period on appeal, peripheral neuropathy of the right foot, secondary to a GSW, has resulted in mild loss of sensation, with normal strength and reflexes of the right foot.  


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence to reopen a service connection claim for a low back disorder has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  A sleep disorder was not incurred in or aggravated by service; nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

4.  An acquired psychiatric disorder, diagnosed as anxiety disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

5.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).  

6.  The criteria for a rating in excess of 10 percent for residuals of a GSW to the right foot with peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8521 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Based on New and Material Evidence

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett v. Brown, 83 F.3d at 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

Historically, service connection for a low back disorder was previously denied in a September 2007 rating decision.  The RO determined that the service treatment records did not reflect diagnosis of or treatment for a low back disorder.  While the Veteran did have a current diagnosis of a lumbosacral strain, this disability was first diagnosed in May 2005, after separation from active duty service, following a motor vehicle accident.  

The Board has reviewed the evidence of record received since the September 2007 rating decision and finds that new and material evidence has not been submitted to warrant reopening.  

At the June 2012 Board hearing, the Veteran testified that he initially injured his low back during service, as the result of carrying heavy gear, and that his back was injured prior to the May 2005 post-service motor vehicle accident.  These lay statements are not "new" because they are redundant of evidence already considered by VA in the previous denial of the claim.  Of note, on VA general medical examination in January 2007, he reported a history of low back pain following active duty service in 2004-05.  This lay evidence was considered by the RO in the September 2007 rating decision, and is essentially the same as the June 2012 hearing testimony.  

Next, VA treatment records dated from January 2007 to the present reflect treatment for low back pain (the presence of a current disability is not in dispute), but do not tend to establish (1) in-service symptoms, diagnoses, complaints, treatment, or findings of arthritis or a lumbosacral spine disorder, (2) evidence of treatment for arthritis or a lumbosacral spine disorder shortly after service separation independent of the post-service low back injury, or (3) that arthritis of the lumbosacral spine became manifested to a compensable degree within one year following service separation independent of the post-service low back injury.  

As such, while this evidence is new in the sense that was not previous of record, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  See Smith, 12 Vet. App. 312 (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); see also 38 C.F.R. § 3.156(a).  

Next, in various written statements to VA, the Veteran reported that he first experienced low back pain during service in 2004, prior to the 2005 motor vehicle accident.  These lay statements, similar to the June 2012 hearing testimony, are not new because they are redundant of evidence already considered by VA in the September 2007.  VA considered the service treatment records, including the in-service notation of back pain at service separation, as well as post-service private treatment records reflecting treatment for a back disorder.  VA also considered the lay statements previously made by the Veteran to VA examiners.  

Further, there was no evidence received during the one-year appeal period for the September 2007 rating decision; therefore, the provisions of 38 C.F.R. § 3.156(b) do not apply.  While additional service department records have been received since the September 2007 rating decision, these are merely copies of service treatment records already received and considered as part of the initial claim; therefore, the provisions of 38 C.F.R. § 3.156(c) do not apply.  

As a result, the newly received evidence, when viewed in conjunction with the old evidence, does not entitle the Veteran to further assistance and does not address a fact that was unestablished at the time of the prior final denial.  Accordingly, the evidence received since the most recent final denial of the claim in September 2007 is not new and material, and reopening the claim for service connection for a low back disorder is not warranted.  

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Sleep Apnea

The Veteran seeks service connection for sleep apnea.  He contends he has experienced sleep apnea since separation from active duty service, and service connection for such a disability is thus warranted.  

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  In this case, service connection for sleep apnea must be denied, as the Veteran has not been diagnosed with sleep apnea.  

In a January 2007 VA general medical examination, the Veteran reported difficulty sleeping and frequent awakening at night.  The impression was of insomnia; sleep apnea was not diagnosed at that time.  There is no other medical evidence in the record reflecting a diagnosis of sleep apnea.

For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The evidence noted above shows that the Veteran does not currently have a current diagnosis of sleep apnea and has not been diagnosed with such a disability since service separation.  

While the Board acknowledges the Veteran's statements that he has difficulty sleeping, the medical evidence of record is more probative as to the absence of a diagnosis of sleep apnea due to a medical professional's expertise, training, education, proper support and rationale, and thorough reviews of the pertinent records.

Accordingly, as the preponderance of the evidence is against service connection for sleep apnea, the benefit of the doubt doctrine does not apply, and the appeal is denied. 

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  He reports that he first began experiencing psychiatric symptomatology during service, and such symptomatology has been continuous since that time.  

The evidence is in conflict as to whether the Veteran has a psychiatric disorder and/or whether it is related to service.  Evidence weighing against the claim includes a July 2009 VA psychiatric examination in which he was not diagnosed with a psychiatric disability.  Further, a December 2010 VA clinical notation by a VA psychiatrist found that a PTSD screening was negative.  

Evidence weighing in favor of the claim includes a January 2007 VA examination where the Veteran reported witnessing lots of dead bodies.  He also came under enemy mortar attack while in Baghdad.  Symptoms included some social isolation and occasional quarrels with his wife.  PTSD was diagnosed at that time. Next, in a November 2012 VA clinical notation, a PTSD screening was positive.  

Moreover, at a more recent May 2014 VA psychiatric examination, the examiner determined that the diagnostic criteria for PTSD were not met.  The examiner diagnosed an anxiety disorder, however, and opined that this disorder was likely the result of stressors experienced during active duty service in Iraq.  

Based on the above, the preponderance of the evidence supports a current diagnosis of anxiety disorder.  Moreover, a competent expert, a VA psychiatrist, has opined that this disorder is due to stressor events experienced during the Veteran's active duty service in Iraq.  Therefore, service connection for an anxiety disorder is warranted.  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In appropriate circumstances, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings. Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hearing Loss

The Veteran seeks a compensable initial rating for bilateral hearing loss.  He asserts that his hearing loss results in greater impairment than is reflected by the current noncompensable rating.  

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).  Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold," may be used to determine a Roman numeral designation in exceptional circumstances, such as when puretone thresholds at each of the four specified frequencies are 55dBs or more.  38 C.F.R. § 4.86.  

After review of the lay and medical evidence of record, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has been productive of no more than Level II hearing loss in the right ear and Level II hearing loss in the left ear, which is commensurate with the noncompensable (0 percent) rating assigned under DC 6100.   

On a VA authorized audiological evaluation in September 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
10
LEFT
15
20
25
25
20

The average pure tone threshold was 16 dBs in the right ear and 21dBs in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  

On a VA audiological evaluation in May 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
15
LEFT
10
15
20
25
20

The average pure tone threshold was 19 dBs in the right ear and 20 dBs in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Concerning the functional impact of the Veteran's hearing loss, the examiner stated that the Veteran occasionally had difficulty with conversational speech and tended to raise the volume of the television.  There were not noted to be, however, any effects on his usual daily activities.  

Given these findings, the mechanical application of the above results compels a numeric designation of Level II in each ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of Level II each ear requires the assignment of a noncompensable evaluation under DC 6100 for this period, as has been assigned by the RO.  Thus, based on the above, a compensable schedular evaluation is not warranted.  Moreover, because the Veteran has displayed a consistent level of impairment during the pendency of this appeal, a staged rating is not warranted.  Fenderson v. West, 12 Vet. App. 119 (1998).  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that
 
[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

Id. at 455.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulty hearing conversations, as voiced by the Veteran.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which have been demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  

VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

According to the most recent VA examination of record, dated in May 2014, the Veteran was able to hear conversations, albeit he reported asking others to repeat themselves.  The examiner also did not note any significant or unusual effects on the Veteran's daily functioning, including any unusual impairment in employment.  The examiner did note the Veteran's complaints that his hearing loss interfered with his ability to hear conversations in almost all listening environments; however, he did not have any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  

For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, the preponderance of the evidence is against a compensable rating on any basis for bilateral hearing loss.  As a preponderance of the evidence is against the award of higher ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Right Foot

The Veteran seeks a rating in excess of 10 percent for peripheral neuropathy of the right foot, secondary to a GSW.  He contends this disability has worsened in severity, warranting a higher evaluation.  

This disability is rated as 10 percent disabling under DC 8521, for disabilities of the external popliteal nerve.  Under this code, a 10 percent disability is warranted for mild incomplete paralysis of the external popliteal nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis of the external popliteal nerve; a 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve; and a 40 percent disability rating is warranted for complete paralysis of the external popliteal nerve, manifested by symptoms of foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened abduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Additionally, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.

After reviewing the totality of the record, the Board finds the preponderance of the evidence to be against a rating in excess of 10 percent, as the Veteran displays no more than mild incomplete paralysis resulting from his right foot disability.  

In a January 2007 VA examination, the Veteran reported a history of an accidental through and through GSW to the right foot.  On objective examination he had a mild decrease in pinprick sensation on the dorsum of the right foot and the surrounding scar area.  The final impression was of peripheral sensory neuropathy of the right foot.  

On VA examination in June 2009, he reported pain and numbness of the right foot.  His right foot pain ranged from 5-7/10, and he used medication to treat his pain.  On physical examination of the right lower extremity, he had 5/5 strength at the knee and -5/5 at the right ankle.  Reflexes of the right lower extremity were within normal limits, but sensation was mildly decreased to pinprick and light touch sensation.  Tenderness was also present at the dorsum of the right foot.  He was able to heel-and-toe walk, and could walk without any assistance devices.  The impression was of mild peripheral neuropathy of the right foot.  

On VA skin examination in May 2014, the Veteran was noted to have GSW scars of the right foot along the dorsum and plantar aspects.  These scars were 1.5 x 2cm and .5 x .4cm in size, and were superficial in nature.  The examiner found no evidence they resulted in any functional impact on his use of the right foot, and the scars were without complications.  On orthopedic examination of the right foot, the Veteran reported pain of the foot, especially with use.  No pain was evident with palpation, and he was able to walk without assistance devices.  The examiner found no functional loss of the right lower extremity due to this disability.  

Based on the 2007, 2008, and 2014 examination reports, no more than mild incomplete paralysis is demonstrated.  The Veteran has a mild decrease in sensation, without any loss in reflexes, strength, or range of motion of the foot, and he retains full functional use of the foot, including the ability to walk without an assistance device.  Based on the above, no more than mild impairment has been exhibited, and thus a disability rating in excess of 10 percent is denied.  Moreover, because he has displayed a consistent level of impairment during the pendency of this appeal, a staged rating is not warranted at the present time.  Fenderson v. West, 12 Vet. App. 119 (1998).  

In reviewing the claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, DCs 7800-03; see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  

In the present case, the Veteran has not been awarded a separate compensable rating for the GSW scars of the feet.  The various examination reports have been negative, however, for any findings of painful or unstable scars of the right foot, and these scars are not painful, unstable or greater than 39 cms square in size, according to the examination reports.  No additional limitation of motion or other impairment was attributed by the examiner to these scars.  Thus, a separate compensable rating is not warranted at the present time.  Entitlement to an extraschedular rating will be considered below.  

In conclusion, the preponderance of the evidence is against a higher rating on any basis for residuals of a GSW to the right foot, with peripheral neuropathy.  As a preponderance of the evidence is against the award of a higher rating, the benefit of the doubt doctrine is not applicable.

Extraschedular Consideration

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate. 

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as a decline in hearing acuity and pain of the right foot, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as these.  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities at issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  No competent expert has suggested the disabilities at issue prevent the Veteran from performing all activities of employment.  Similarly, record does not raise the issue of special monthly compensation.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, those issues are not part of the rating appeal.  

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in July 2006, December 2006, June 2007, June 2009, and December 2009.  This correspondence advised him of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised him of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

He has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  VA has also obtained private treatment records and associated them with the claims file.  As such, the duty to assist with obtaining medical records has been satisfied.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA examinations in January 2007, June 2009, July 2009, September 2009, June 2010, May 2014, June 2014, and July 2014.  Medical opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  These examiners obtained an accurate history and listened to his assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached. Therefore, the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 


ORDER

As new and material evidence has not been received, the application to reopen service connection for a low back disorder is denied.  

Service connection for sleep apnea is denied.  

Service connection for anxiety disorder is granted.  

A compensable rating for bilateral hearing loss is denied.  

A rating in excess of 10 percent for residuals of a GSW of the right foot with peripheral neuropathy, is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


